OFFICE ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Objection – Specification
 
Descriptions of the figures are not required to be written in any particular format. However, they must describe the views of the drawings clearly and accurately. (Hague Rule 7(5)(a), 37 CFR 1.1024, MPEP 2920.04(a) subsection II). Specifically, while the feature statement includes descriptions of the top and left side views as being mirror images of the bottom and right views respectively, descriptions of this type are more clarifying if included in the descriptions of the reproductions themselves.
For clarity and consistency, the descriptions of the reproductions should be amended. Suggested language follows:
--1.1 : Front
1.2 : Back
1.3 : Right, the Left being a mirror image thereof
1.4 : Bottom, the Top being a mirror image thereof
1.5 : Perspective--

The feature statement should then be deleted, as it contains no further information:

[[The left view is omitted because it is a mirror image of the right view; the top view is omitted because it is a mirror image of the bottom view.]]

Inasmuch as the design can be understood:
Claim Refusal – 35 U.S.C. 102

The claim is refused under 35 U.S.C. 102(a)(1) as being anticipated by Professional replacement Bose headphone covers because the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Two designs are substantially the same if their resemblance is deceptive to the extent that it would induce an ordinary observer, giving such attention as a purchaser usually gives to purchase an article having one design supposing it to be the other. Door-Master Corp. v. Yorktowne Inc., 256 F3d. 1308 (Fed. Cir. 2001) citing Gorham Co. v. White, 81 U.S. 511, 528 (1871).
 
The comparison takes into account significant differences between the two designs, not minor or trivial differences that necessarily exist between any two designs that are not exact copies of one another. Just as "minor differences between a patented design and an accused article's design cannot, and shall not, prevent a finding of infringement." (Litton, 728 F.2d at 1444), so too minor differences cannot prevent a finding of anticipation. Int'l Seaway supra.

Both designs appear to show a headphone cushion cover of an overall oval plan, and an oval-shaped central opening.

    PNG
    media_image1.png
    533
    892
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    766
    515
    media_image2.png
    Greyscale

Under this standard, the appearance of the Professional replacement Bose headphone covers reference is substantially the same as that of the claimed design. Furthermore, the effective filing date of the claimed invention is 30 December 2020; the earliest uploading date of the Professional replacement Bose headphone covers reference was 25 May 2019, thus establishing that the reference was described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention. Accordingly, the refusal under U.S.C. 35 102 is proper.  

Claim Refusal – 35 U.S.C. 112

The claim is refused under 35 U.S.C. 112(a) and (b) as the claimed invention is not described in such full, clear, concise and exact terms as to enable any person skilled in the art to make and use the same, and fails to particularly point out and distinctly claim the subject matter which the applicant regards as the invention.

The claim is indefinite and nonenabling because the shape and appearance of the claimed design cannot be understood due to the following:

(1) The precise appearance of the design is indefinite and nonenabling as disclosed, resulting in an indefinite claim. Specifically, the character and contour of the surfaces comprising the claim, as well as the relationship between these surfaces, cannot be determined to the limited disclosure. While shading is not a requirement in a design patent application, the absence of adequate shading, contour line, or clear solid lines representing demarcation, can result in important characteristics of the design being indecipherable or open to conjecture. For example, there is inadequate information in the disclosure to determine whether the central oval region visible in the front, back, and perspective views of the claim represents an enclosed region with a finite depth or an opening that passes through the entirety of the article. Both possibilities are supported by the field of art the article falls in, as headphone cushion covers sometimes include a mesh webbing on the interior that may be removable for the purpose of use, but included as a part of the overall article. 

Furthermore, the right side and bottom views disclose that the lip surrounding either the front or back side is considerably smaller and narrower than the other, though without any shading or solid line defining the edge of this smaller lip, there is no means to identify whether it falls on either the front or rear surface. Likewise, the placement of this lip or its presence or absence is not discernible in the perspective view in reproduction 1.5 (See illustration for examples)

    PNG
    media_image3.png
    869
    766
    media_image3.png
    Greyscale


(2) The design is inconsistently disclosed, resulting in an inconsistent claim. Specifically, the disclosure in the perspective view of reproduction 1.5 does not appear to correspond to the limited disclosure of the appearance of the claim in reproductions 1.1 – 1.4. A solid line appears which runs along the sides of the headphone cushion cover which does not correspond to any similar solid line shown in any of the other reproductions, and the shape and contour of the exterior appears to differ as well, seeming rounder and more curved when compared with the relatively angular appearance disclosed in the right side and bottom views. Additionally, without any clarification as to whether the reproduction represents a front or back perspective view, the viewer may not determine whether the narrower lip referred to in the previous refusal should be visible, though it is not altogether clear in the disclosure whether that falls on the front or back of the article either. (See illustrations for clarification)

    PNG
    media_image4.png
    713
    1061
    media_image4.png
    Greyscale

Furthermore, the shaper and proportions of the oval opening, and the portions of the headphone cushion cover surrounding the oval opening, differ between that shown in reproductions 1.1 and 1.2 and reproduction 1.5. The overall shape and appearance of the design is more elongated in reproductions 1.1 and 1.2, with more material appearing at the top and bottom of the article above the oval opening, whereas in reproduction 1.5 the overall shape of the article appears to be circular with an even amount of material on all sides of the opening, instead of being wider at the top and bottom. (See illustrations for clarification)

    PNG
    media_image5.png
    601
    915
    media_image5.png
    Greyscale

The applicant is cautioned against the addition of any shading or solid lines which were not present in the original disclosure at the time of filing, as introducing such clarification at this time may necessitate a final refusal under 35 U.S.C. 112(a) for failing to meet the original description requirement. The applicant has not included any incorporation by reference referring to other patent filings by the applicant which might be used as antecedent basis for the purpose of making amendments to the drawings in order to clarify the appearance of the claimed design, and cannot not introduce such an incorporation by reference without also running the risk of necessitating a final refusal under 35 U.S.C. 112(a). 
	
Conclusion
The claim stands refused under 35 U.S.C. 102(a)(1) and under 35 U.S.C. 112(a) and (b).

If corrected drawings are submitted in response to this Office action, they must be in compliance with 37 C.F.R. 1.121(d). 

Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description in the Specification. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as “Replacement Sheet” pursuant to 37 CFR 1.121(d).  If the examiner does not accept the changes, the applicant will be notified and informed of any required corrective action in the next Office action.

When correcting drawings for inconsistency, it is important to note the relevant antecedent basis for the corrections in order to avoid introduction of new matter. Corrections for inconsistency must be applied uniformly throughout the entire disclosure. Elements which are claimed / disclaimed should be consistently drawn with full or broken line in all the drawings, a given element may not be claimed in one view and disclaimed in another.

The references are cited as pertinent prior art. Applicant may view and obtain copies of the cited references by visiting <http://www.uspto.gov/patft/index.html> and pressing the “Patent Number Search” button.
	
Discussion of the Merits of the Application 
All discussions between the applicant and the examiner regarding the merits of a pending application will be considered an interview and are to be made of record. See MPEP 713. The examiner will not discuss the merits of the application with applicant’s representative if the representative is not registered to practice before the USPTO.  Appointment as applicant’s representative before the International Bureau pursuant to Rule 3 of the Common Regulations under the Hague Agreement does NOT entitle such representative to represent the applicant before the USPTO.  Furthermore, an applicant that is a juristic entity must be represented by a patent attorney or agent registered to practice before the USPTO.   Additional information regarding interviews is set forth below.

Telephonic or in person interviews
A telephonic or in person interview may only be conducted with an attorney or agent registered to practice before the USPTO (“registered practitioner”) or with a pro se applicant (an applicant who is the inventor and who is not represented by a registered practitioner).   

The registered practitioner may either be of record or not of record.  To become “of record”, a power of attorney (POA) in accordance with 37 CFR 1.32 must be filed in the application.  Form PTO/AIA /80 “Power of Attorney to Prosecute Applications Before the USPTO”, available at https://www.uspto.gov/patent/forms/forms-patent-applications-filed-or-after-september-16-2012, may be used for this purpose. See MPEP 402.02(a) for further information. Interviews may also be conducted with a registered practitioner not of record provided the registered practitioner can show authorization to conduct an interview by completing, signing and filing an “Applicant Initiated Interview Request Form” (PTOL-413A) (available at the USPTO web page indicated above).  See MPEP 405. For acceptable ways to submit forms to the USPTO, see “When Responding to Official USPTO Correspondence” below.

If a pro se applicant or registered practitioner located outside of the United States wishes to communicate by telephone, it is suggested that such person email the examiner at lisa.grabenstetter@uspto.gov to arrange a time and date for the telephone interview.  Please include proposed days and times for the proposed call. When proposing a day/time for the interview, please take into account the examiner’s work schedule indicated in the last paragraph of this communication. The email should also be used to determine who will initiate the telephone call.

Email Communications
The merits of the application will not be discussed via email (or other electronic medium) unless appropriate authorization for internet communication is filed in the application.  Form PTO/SB/439 “Authorization for Internet Communications in a Patent Application or Request to Withdraw Authorization for Internet Communications” may be used to provide such authorization and is available at the USPTO web page indicated above.  The authorization may not be sent by email to the USPTO.  For acceptable ways to submit the authorization form to the USPTO, see “When Responding to Official USPTO Correspondence” below.  See MPEP 502.03 II for further information.
 
When Responding to Official USPTO Correspondence 

When responding to official correspondence issued by the USPTO, including a notification of refusal, please note the following:

The USPTO transacts business in writing. All replies must be signed in accordance with 37 CFR 1.33(b).  Pursuant to 37 CFR 1.33(b)(3), a reply submitted on behalf of a juristic applicant must be signed by an attorney or agent registered to practice before the USPTO. Applicants may submit replies to Office actions only by:
Online via the USPTO's Electronic Filing System-Web (EFS-Web) (Registered eFilers only)
https://www.uspto.gov/patents-application-process/applying-online/efs-web-guidance-and-resources
Mail: Commissioner For Patents, P.O. Box 1450, Alexandria, VA, 22313-1450
Facsimile to the USPTO's Official Fax Number (571-273-8300)
Hand-carry to USPTO's Alexandria, Virginia Customer Service Window
https://www.uspto.gov/patents-maintaining-patent/responding-office-actions

Contact Information
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to L. A. Grabenstetter whose telephone number is (571)270-1593.  The examiner can normally be reached on MONDAY - THURSDAY, 6:00am - 3:00pm Eastern Standard Time, and alternate FRIDAYS.
 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Manpreet Matharu can be reached on 571-272-8601.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/L. A. Grabenstetter/Primary Examiner, Art Unit 2922